FELED

IN THE UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF MoNTANA J““ 14 mg
BILLINGS DlVISION Clerlk` U S Distnct Courl
Distnct 01 Montana
Bi||ings

UNITED STATES OF AMERICA, CR lS-SO-BLG-SPW-l

Plaintit`t`, ORDER

vs.

ANTONIO FRANCISCO
GUTIERREZ,

Defendant.

 

 

lT IS ORDERED that the following weapons and ammunition, which have
been admitted as exhibits, shall be retained in the custody ofthe United States
Marshals Service during evening recesses, and shall be returned to the custody of`
the courtroom deputy prior to the beginning of proceedings each morning until the

conclusion ofthe trial or hearing in this matter:

 

Exhibit Number Description
40 Springt`ield Armory Model XD-45, .45 ACP caliber semi-

 

 

automatic pistol (SIN XD694784)

 

 

 

At the conclusion of the trial or hearing, the courtroom deputy shall return

the exhibits to the case agent.

Dated this 14"‘ day oi`.lanuary, 2019.

AAW/“¢</W¢¢a;/

§usan P. Watters
United States District Court

